31 A.3d 1180 (2011)
303 Conn. 905
BRIDGEPORT HARBOUR PLACE I, LLC
v.
Joseph P. GANIM et al.
SC 18888
Supreme Court of Connecticut.
Decided November 17, 2011.
Jeffrey J. Mirman and John F. Droney, Farmington, in support of the petition.
William F. Gallagher, New Haven, Hugh D. Hughes, William J. Sweeney, New Britain, and R. Bartley Halloran, Farmington, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 131 Conn.App. 99, 30 A.3d 703, is granted, limited to the following issues:
"Did the Appellate Court properly refrain from considering the issue raised by the named defendant regarding the award of punitive damages because of the named defendant's failure to seek an articulation of the trial court decision? If the answer is `no,' did the trial court properly award punitive damages in this case?"
ROGERS, C.J., and NORCOTT and EVELEIGH, Js., did not participate in the consideration of or decision on this petition.